Case: 20-20298      Document: 00515604573         Page: 1     Date Filed: 10/16/2020




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 16, 2020
                                   No. 20-20298                            Lyle W. Cayce
                                                                                Clerk

   Ronald Thomas Drakos, II,

                                                            Petitioner—Appellant,

                                       versus

   Ed Gonzalez, Harris County Sheriff Department,

                                                            Respondent—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:20-CV-1505


   Before Clement, Elrod, and Haynes, Circuit Judges.
   Per Curiam:*
          Ronald Thomas Drakos, II, a state pre-trial detainee, has moved for a
   certificate of appealability (COA) to appeal the district court’s denial of his
   28 U.S.C. § 2241 petition. The district court determined that Drakos’s Fifth
   Amendment challenge to his detention based on COVID-19 concerns was
   tantamount to a challenge to the conditions of his confinement, not the fact


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20298     Document: 00515604573          Page: 2   Date Filed: 10/16/2020




                                   No. 20-20298


   or duration thereof. Therefore, the court held that 42 U.S.C. § 1983 was the
   proper vehicle for Drakos’s challenge.
          To obtain a COA, Drakos “must make a substantial showing of the
   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); Slack v. McDaniel,
   529 U.S. 473, 483-84 (2000) (internal quotation marks and citation omitted).
   During the pendency of his COA motion, Drakos was released on a surety
   bond, thereby rendering the controversy moot. See Spencer v. Kemna,
   523 U.S. 1, 7 (1998); Center for Individual Freedom v. Carmouche, 449 F.3d
655, 661 (5th Cir. 2006); McCorvey v. Hill, 385 F.3d 846, 848-49 (5th Cir.
   2004). Therefore, IT IS ORDERED that this appeal is DISMISSED as
   moot. The motion for a COA is DENIED as moot.




                                        2